Citation Nr: 0843239	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee, status post 
meniscectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from August 2003 and February 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In the August 2003 rating 
decision, the RO granted service connection for degenerative 
joint disease of the left knee, status post meniscectomy, and 
assigned an initial 10 percent disability rating, effective 
June 25, 2003.  In the February 2005 rating decision, the RO 
denied service connection for tinnitus.  

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to an initial rating in 
excess of 10 percent for degenerative joint disease of the 
left knee.  The issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not shown during the veteran's active service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current tinnitus is not causally 
related to his active service or any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred during active service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in May 2004.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical and personnel 
records are on file, as are post-service clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3).  Indeed, the veteran has 
specifically indicated that he has no additional evidence to 
submit.  See May 2004 VA Form 21-4138.  The veteran has also 
been afforded a VA medical examination in connection with his 
claim and there is now sufficient evidence of record with 
which to make an equitable determination.  38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  


Background

Audiometric testing conducted at the time of the veteran's 
January 1977 military enlistment examination showed that his 
hearing acuity was within normal limits.  See 38 C.F.R. 
§ 3.385.  The remaining service medical records are entirely 
negative for complaints or findings pertaining to the 
veteran's hearing acuity.  Neither hearing loss nor tinnitus 
was noted at any time during service.  

In March 2004, the veteran submitted an original claim of 
service connection for tinnitus, saying that he had recently 
been diagnosed with the condition.  The veteran indicated 
that he had worked as an engineman during service and had 
also worked on the flight line refueling jets.

In support of his claim, the RO obtained VA clinical records 
showing that in March 2004, the veteran sought treatment for 
constant tinnitus and mild difficulties hearing speech in 
noisy environments.  He indicated that he had a history of 
noise exposure from aircrafts.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
40
LEFT
30
30
35
40
45

The examiner indicated that the veteran was a borderline 
candidate for hearing aids, although he was mostly interested 
in becoming service-connected for tinnitus.  

The veteran was afforded a VA medical examination in February 
2005, at which he complained of constant tinnitus for the 
past three to four years.  He reported that he served in the 
Navy between 1977 and 1978 in the engine room on a ship and 
then worked on the flight line.  He reported exposure to 
noise from both and indicated that he wore hearing protection 
only some of the time.  He reported no other significant 
otologic history.  After examining the veteran and reviewing 
his claims folder, the examiner diagnosed bilateral 
sensorineural hearing loss and tinnitus.  He indicated that 
even conceding acoustic trauma during service, there was no 
audiometric evidence of any hearing loss in service which 
would typically result from significant acoustic trauma and 
be accompanied by tinnitus.  Additionally, the examiner noted 
that the veteran reported that his tinnitus had occurred 
three to four years prior, well after his military service, 
which indicated the possibility of other influencing factors.  
Due to the lack of evidence and documentation, the examiner 
felt that he could not resolve the question without resort to 
mere speculation.  

In an April 2005 statement, the veteran indicated that he had 
told the examiner that his tinnitus had worsened in the past 
three to four years.  He further recalled that he had been 
treated for ear aches during service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran contends that he developed tinnitus secondary to 
noise exposure during service.  

As an initial matter, the Board finds that the veteran's 
contentions of in-service noise exposure are competent.  As 
noted, however, that an injury from acoustic trauma occurred 
in service is not enough; there must be chronic disability 
resulting from that injury.  

In this case, the veteran's service medical records are 
negative for complaints or findings of tinnitus.  Moreover, 
the record on appeal is negative for medical evidence of 
tinnitus until 2004, more than 25 years after the veteran's 
separation from service.  Indeed, while the veteran has 
recently recalled that he was treated for earaches during 
service and that his tinnitus worsened three to four years 
prior to the February 2005 VA medical examination, he has 
never contended that his tinnitus began during service.  

Based on the evidence set forth above, the Board finds that 
tinnitus was not present in service or for many years 
thereafter.  In this case, the absence of medical evidence in 
service and for many years thereafter constitutes negative 
evidence against the claim because it tends to disprove the 
claim that tinnitus is the result of acoustic trauma injuries 
sustained in service which in turn resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet.  App. 71, 74 (1998), aff'd sub nom Forshey v. 
Principi, 284  F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any 
contemporaneous evidence of tinnitus between the veteran's 
military service and the evidence showing a diagnosis of 
tinnitus in 2004 is itself evidence which tends to show that 
such condition did not have its onset in service or for many 
years thereafter and is not the result of acoustic trauma 
sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Despite the fact that the service medical records are 
negative for findings of a tinnitus, and despite the fact 
that the post-service medical records are negative for 
notations of tinnitus for more than 25 years thereafter, the 
Board notes that service connection may nonetheless be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  

Thus, the Board has carefully reviewed the record for 
competent evidence showing that the veteran's current 
tinnitus, first shown many years after service, is the result 
of acoustic trauma he sustained during his active service.  
In this case, however, there is no such evidence. 

In that regard, the Board notes that in July 2004, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, indicated that there was no basis upon 
which to conclude that the veteran's tinnitus was incurred in 
service without resort to mere speculation.  In that regard, 
he noted that there was no audiometric evidence of any 
hearing loss in service which would typically result from 
significant acoustic trauma and be accompanied by tinnitus.  
The Board notes that there are no other medical opinions of 
record attributing the veteran's tinnitus to his active 
service or any incident therein.  

The Board has considered the veteran's own statements to the 
effect that his tinnitus was incurred in service as a result 
of exposure to acoustic trauma.  The Board recognizes the 
veteran's sincere belief that his tinnitus is related to his 
military service.  Nevertheless, the veteran has not been 
shown to have the professional expertise necessary to provide 
a medical opinion as to the causal relationship between his 
current tinnitus and his military service.  For these 
reasons, his opinion is not probative.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
shows that tinnitus was not present during the veteran's 
active service or for many years thereafter and that the 
veteran's current tinnitus is not causally related to his 
active service or any incident therein, including noise 
exposure.  


ORDER

Entitlement to service connection for tinnitus is denied.




REMAND

The veteran also seeks an initial rating in excess of 10 
percent for degenerative joint disease of the left knee, 
status post meniscectomy.  He has not been afforded a VA 
medical examination in connection with his claim and the 
record on appeal does not provide a sufficient basis upon 
which to make a decision.  An examination is therefore 
necessary in order to ascertain the current severity of his 
service-connected left knee disability.  38 C.F.R. § 
3.159(c)(4) (2008); see also Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that VA medical examination reports must 
provide sufficient reference to the pertinent schedular 
criteria).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA medical examination to determine the 
severity of his service-connected left 
knee disability.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should 
identify all symptomatology referable to 
the veteran's service-connected left knee 
disability, including any functional 
impairment.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


